DETAILED ACTION
1.          Claims 1-17 have been examined and are pending.


Notice of Pre-AIA  or AIA  Status
2.          The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
3.         Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).

Information Disclosure Statement
4.          The information disclosure statements (IDS) submitted on 8/07/2020 and 11/11/2020 have been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Examiner’s Note Regarding Interview Summary
5.          In an effort to provide compact prosecution and reduce pendency, Examiner contacted representative James Bonnamy (registration no. 63,649) on March 8, 2022 to request the submission of an electronic terminal disclaimer for parent patent no. 10,756,930 and further requested permission to enter an Examiner’s Amendment to change the title of the invention. The following Notice of Allowance is attached in light of these discussions.

Terminal Disclaimer
6.          The terminal disclaimer filed on 3/10/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,756,930 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
7.          An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Bonnamy (registration no. 63,649) on Thursday March 10, 2022 (via telephonic voicemail message).

The application has been amended as follows: 

  Please amend the title of the invention to recite:
--Multi-Protocol Vehicle Relay Communication Method, Gateway Device, Vehicle Network System, Transfer Method, and Non-Transitory Computer-Readable Recording Medium Storing Program--



Allowable Subject Matter
8.          Claims 1-17 are allowed.
9.          The following is an examiner’s statement of reasons for allowance: 
     US PGPub 2014/0133350 A1 to Triess et al. (hereinafter “Triess”) discloses a gateway device (Triess: Figure 1 with [0020] and [0031] – corresponds to a gateway unit with gateway functionality.) connected to a first network through which a frame of a first type is transmitted using the first network in accordance with a first communication protocol (Triess: [0037] and [0059] – a first network corresponds to a CAN sub-network, a first frame type is a CAN frame, and a first communication protocol is the CAN protocol. “…protocol data units in accordance with a first data protocol may be received from a first sub-network through communications controllers of the gateway unit, may be converted by the specific hardware circuit (EDE) into protocol data units in accordance with a second protocol, and may be sent via communications controllers of the gateway unit to a second sub-network.  This applies to the case where the service data units of the protocol data unit are to be transferred by the gateway unit unchanged and unprocessed, that is to say, when merely the control data or protocol data or the format of the information or messages are or is to be changed and not their useful data content.  The sub-networks are, for example, CAN, FlexRay, MOST, LIN or Ethernet communications systems.”) and connected to a second network through which a frame of a second type is transmitted in accordance with a second communication protocol, which is different from the first communication protocol (Triess: [0037] and [0059] – a second network corresponds to a Ethernet sub-network, a second frame type is an Ethernet frame, and a second communication protocol is the Ethernet protocol. Examiner notes the first and second instances of protocol, frame type, and network are interchangeable.), the gateway device comprising:
     a receiver that sequentially receives frames of the first type from the first network (Triess: [0034] – suggested by the act of receiving. “The tunnel gateway collects and encapsulates message frames received via the ECU interfaces in formats such as CAN, FlexRay, LIN, MOST, in packets, which may be Ethernet or TCP/UDP/IP packets, or extracts in turn corresponding message frames (CAN, FlexRay, LIN, MOST) from such packets (Ethernet, TCP/UDP/IP) received from the ECU interfaces.” See also [0040].);
     a processor that determines whether to transmit data regarding the frames of the first type received by the receiver to the second network (Triess: [0048] – corresponds to a central processing unit. See also [0059] – “…protocol data units in accordance with a first data protocol may be received from a first sub-network through communications controllers of the gateway unit, may be converted by the specific hardware circuit (EDE) into protocol data units in accordance with a second protocol, and may be sent via communications controllers of the gateway unit to a second sub-network.  This applies to the case where the service data units of the protocol data unit are to be transferred by the gateway unit unchanged and unprocessed, that is to say, when merely the control data or protocol data or the format of the information or messages are or is to be changed and not their useful data content.  The sub-networks are, for example, CAN, FlexRay, MOST, LIN or Ethernet communications systems.” The frame format may or may not be converted.); and
     a transmitter that transmits, to the second network, the frame of the second type including data regarding a plurality of the frames of the first type determined by the processor to be transmitted to the second network, wherein the first network and the second network are vehicle networks (Triess: [0048] – “A purely gateway unit or gateway ECU does not have to have corresponding application functions; on the other hand, an application ECU, that is, for example, a control unit in the vehicle which supervises and controls certain functions and processes in the vehicle but which, in addition, acts as a gateway unit, does include corresponding application functions.” See also [0072] – “In a communications system having a plurality of sub-networks, for example distributed over various vehicle domains, the sub-networks or the domains may have a gateway unit in accordance with the described architecture.”), wherein the gateway device is connected to an Ethernet (registered trademark) cable included in the second network (Triess: [0067] – “Embedding in an Ethernet message may take place in this case.  That message is then transmitted by specific hardware circuit (EDE) 201 to the appropriate communications controller of communications controllers 205 and may be transmitted from there to the desired sub-network.” The circuit (and appropriate Ethernet interface) corresponds to cable.), wherein the first communication protocol is a controller area network protocol (Triess: [0037] and [0059] – a first network corresponds to a CAN sub-network, a first frame type is a CAN frame, and a first communication protocol is the CAN protocol.), wherein the second communication protocol is an Ethernet (registered trademark) protocol (Triess: [0037] and [0059] – a second network corresponds to a Ethernet sub-network, a second frame type is an Ethernet frame, and a second communication protocol is the Ethernet protocol.), wherein the frame of the first type includes a controller area network identifier (Triess: [0030] – corresponds to CAN protocol information.) and, in a data field, data (Triess: [0030] – “The CAN message is therefore the SDU of the Ethernet message and is itself a PDU that contains an SDU, that is, the useful data without the CAN protocol information.” SDU and PDU includes data.), wherein the frame of the second type is an Ethernet (registered trademark) frame including an Ethernet (registered trademark) header and a payload (Triess: [0037] and [0059] – a second network corresponds to a Ethernet sub-network, a second frame type is an Ethernet frame, and a second communication protocol is the Ethernet protocol. See also [0058] – each data unit comprises at least a header and data/payload.), and wherein the transmitter transmits the frame of the second type to the second network by outputting the frame of the second type to the Ethernet (registered trademark) cable (Triess: [0034] and [0040] – suggested by the act of transmitting. “The tunnel gateway collects and encapsulates message frames received via the ECU interfaces in formats such as CAN, FlexRay, LIN, MOST, in packets, which may be Ethernet or TCP/UDP/IP packets, or extracts in turn corresponding message frames (CAN, FlexRay, LIN, MOST) from such packets (Ethernet, TCP/UDP/IP) received from the ECU interfaces.”). However, Triess does not expressly disclose wherein the transmitter transmits the frame of the second type including the data regarding the plurality of the frames of the first type when a condition relating to a number of frames of the first type received by the receiver is satisfied.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        March 14, 2022